Citation Nr: 1400950	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-36 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than February 21, 2008, for the grant of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2013, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At his hearing, the Veteran submitted new evidence in the form a notarized letter from a member of The American Legion as well as financial records, some of which relates to the issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  

Since the August 2010 statement of the case, other  new evidence consisting of statements from the Veteran and medical records were added to the claims file by the RO prior to the certification of the present appeal to the Board.  However, as such evidence pertains to a claim seeking benefits under 38 U.S.C.A. § 1151, it is not relevant and a remand for consideration of such evidence is not necessary.  38 C.F.R. § 19.37(a) (2013).


FINDINGS OF FACT

1.  A claim for compensation benefits only, not pension benefits, was filed in April 2007.

2.  A claim for pension benefits was received on February 21, 2008.  

3.  The Veteran did not file a claim for a retroactive award within one year from the date on which he became permanently disabled and the evidence does not establish that his disability was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled.

4.  There is no communication of record prior to February 21, 2008, that can be construed as a formal or informal claim for VA nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for an effective date prior to February 21, 2008, for the grant of nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in March 2008 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish entitlement to nonservice-connected pension benefits.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's claim arises from his disagreement with the effective date assigned following the grants of benefits.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for an effective date.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

The Veteran contends that he is entitled to an effective date earlier than February 21, 2008, for the grant of nonservice-connected pension benefits because he initially filed a claim seeking benefits in April 2007 as well as the claim received in February 2008 being submitted by early October 2007.  See, e.g., March 2013 Hearing Transcript (T.) at 4, 8-9.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).

An award of a disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b) (2013).  For claims received on or after October 1, 1984, the effective date of an award of disability pension is the date of receipt of claim.  However, if within one year from the date on which the veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2013).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The United States Court of Appeals for Veterans Claims (Court) has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).

A formal claim on VA Form 21-526 seeking service connection for a psychiatric disorder and osteoarthritis was received by the RO in April 2007.  The Veteran clearly checked off the box for "compensation" and did not check off the box for "pension" or "compensation and pension."  He also did not submit Part D of the claim form pertaining to pension benefits.  

Statements in support of the Veteran's April 2007 claim, dated September 28, 2007, were date stamped as being received by the RO on October 2, 2007.  

A second VA Form 21-526, signed and dated September 28, 2007, shows that the Veteran checked off the box for "pension" benefits and also submitted Part D.  This claim was date stamped as being received on February 21, 2008.  An additional statement from the Veteran in support of his pension claim, signed and dated February 13, 2008, was also received at the RO on February 21, 2008.  A careful review of the evidence shows staple holes in the same upper left hand corners of the February 13, 2008, statement as the VA Form 21-526, suggesting that such documents had been stapled together.  Additional evidence, consisting of medical records dated in November 2007, were identified as being attached by the Veteran to the February 13, 2008, letter.  

The Veteran's pertinent records reflect his inability to work prior to his claim; however, they do not show, nor does the Veteran contend, that his disabilities were so incapacitating that they prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled.  The Veteran also does not contend that he filed a claim for retroactive benefits within one year from the date on which he became permanently and totally disabled.  

At his March 2013 hearing, the Veteran submitted a notarized statement from a member of The American Legion.  This letter shows that the Veteran's original application for nonservice-connected pension was completed by him on September 28, 2007, and was mailed within five working days to the Seattle RO via the Disabled American Veterans.  The Veteran testified that the author of the letter was unable to find a copy of the cover letter that accompanied the claim as it was "quite a while ago."  T. at 9.

Based on a review of the evidence, the Board concludes that an effective date earlier than February 21, 2008, for the grant of nonservice-connected pension benefits is not warranted.

Initially, the Board finds that the April 2007 claim did not encompass pension benefits.  As discussed above, the Veteran specifically checked off the box for "compensation" benefits and did not submit the applicable portion of the claim form, Part D, for pension benefits.  There is no indication in the April 2007 claim that the Veteran was filing for nonservice-connected pension benefits.  As such, the Board concludes that the Veteran does not have a claim pending from April 2007.  

The claim specifically seeking pension benefits was date stamped as being received by the RO on February 21, 2008.  The evidence does not show, nor does the Veteran contend, that his disabilities rendered him so incapacitated that he was unable to file an earlier claim.  The evidence also fails to show that the Veteran filed a claim for retroactive benefits within one year from the date on which he became permanently and totally disabled.  

In this case, the RO awarded an effective date of February 21, 2008, the date that the claim was received.  The Board acknowledges that the claim was dated in September 28, 2007, in addition to the notarized statement indicating that the claim was mailed within five days of its completion in September 2007.  However, the presumption of regularity has not been rebutted.  As noted above, it is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See Woods at 220; see also Baldwin at 6, Mindenhall, 7 Vet. App. 271.  

The Board finds that clear evidence sufficient to rebut the presumption of regularity has not been submitted.  The fact that an additional statement in support of his claim, dated February 13, 2008, and received at the RO on the exact same date as the pension claim, as well as the staple holes suggesting that such records were stapled together, leads the Board to conclude that the February 13, 2008, statement and the claim were submitted at the same time.  Furthermore, other evidence from the Veteran dated September 28, 2007, was received by the RO in October 2007.  No postmark or certified receipt showing that the claim was mailed in September 2007 has been provided.  The Veteran specifically testified that no cover letter could be found to show that the claim was submitted in September 2007.

The Board acknowledges the notarized statement from a representative indicating that the claim was mailed within five days of September 28, 2007.  However, this letter does not address the fact that it appears that a statement dated in February 2008 was submitted along with the September 28, 2007, claim as evidenced by the same date stamp and staple holes.  Even when considering the March 2013 statement, in light of other evidence dated in February 2008 being received on the exact same date as the September2007 claim, in addition to the fact that other evidence also dated September 28, 2007, was received in October 2007, weighs against a finding that clear evidence has been submitted to rebut the presumption of regularity.  Considering the presumption of regularity of the official acts of public officers, the Board concludes that any mail sent to the RO would have been received and associated with the claims file when received.  Indeed, the statement in support of his psychiatric disorder claim dated September 28, 2007, and date stamped as received in October 2007 confirms that the RO properly associated mail with the claims file when received.  

Therefore, the Board concludes that the claim which led to the grant of nonservice-connected pension benefits was received by the RO on February 21, 2008.  Absent evidence that the Veteran filed a claim for a retroactive award within one year from the date on which he became permanently disabled and that his disability was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, there is no provision in the law for an effective date earlier than the date of the claim.  For the reasons set forth above, the date the claim was received is February 21, 2008.  As such, an effective date earlier than February 21, 2008, is not warranted.  

While the Board recognizes the Veteran's belief that the effective date for the grant of nonservice-connected pension benefits, should be earlier than February 21, 2008, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than February 21, 2008, for the grant of nonservice-connected pension benefits is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to an effective date earlier than February 21, 2008, for the grant of nonservice-connected pension benefits is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


